Citation Nr: 9917130	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-30 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount of $3,891 
including whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1995 decision by the Committee on 
Waivers and Compromises (Committee) of the New York, New York 
Regional Office (RO).  A notice of disagreement was received 
in October 1995.  The statement of the case was issued in 
April 1996.  A substantive appeal was received in May 1996.  
During the course of this appeal, the veteran's claims folder 
was transferred to the RO in Hartford, Connecticut, and a 
hearing was held there in September 1996.


FINDINGS OF FACT

1.  The veteran had been in receipt of VA disability 
compensation benefits since November 1945.  In February 1980, 
the RO granted a compensable evaluation of 30 percent for 
this service-connected psychiatric disorder, effective from 
February 1979, and the veteran was informed in April 1980 
that his award included additional benefits for his spouse.

2.  In July 1991 the veteran submitted information to the 
effect that he no longer had a spouse; in April 1995, he 
submitted information to the effect that he was divorced in 
March 1983.  

3.  In June 1995, the RO retroactively adjusted the veteran's 
VA compensation benefits from April 1, 1983, properly 
creating an overpayment.

4.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question.

5.  The veteran was primarily at fault in the debt created by 
his failure to report his change in marital status in a 
timely manner.  

6.  The veteran's most current Financial Status Report (FSR), 
dated in September 1996, reflects monthly net income of 
$1,446.04 and expenses of $1,793.40.  His assets are listed 
to total $25,612.51, including $5,212.51 in a bank account.

7.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the veteran of the 
basic necessities of life).

8.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.


CONCLUSIONS OF LAW

1.  An overpayment of VA compensation benefits was properly 
created as the veteran received additional compensation for a 
spouse after his divorce in March 1983.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.401, 3.500, 3.501(d)(1) (1998).

2.  The veteran was free from fraud, misrepresentation, or 
bad faith in the creation of the overpayment. 38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.965 (1998).

3.  Recovery of the overpayment of VA compensation benefits 
would not be against the principles of equity and good 
conscience.  Thus, recovery of the overpayment created is not 
waived.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963, 
1.965 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts regarding this claim 
has been properly developed to the extent indicated by law 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by.  Id.

A review of the record reveals that service-connection was 
established for a psychiatric disorder, the residuals of 
pneumonia, and a toe nail excision, effective from November 
1945.  From February 1949 these disabilities were each 
evaluated as noncompensable.  In February 1980, the RO 
granted a compensable evaluation of 30 percent for this 
service-connected psychiatric disorder, effective from 
February 1979, and the veteran was informed, in an April 1980 
letter (with an attached VA Form 21-6782) that as he had a 30 
percent service-connected disability, his compensation 
included payment for his spouse.  In a May 1983 letter, the 
RO told the veteran that it was reviewing records of veterans 
were receiving increased benefits for one or more dependents, 
that he was receiving additional benefits for one dependent, 
pointed out that they did not have documentation pertaining 
to the his marriage and as such, requested that he provide a 
copy of his marriage certificate and told him that if such 
information were not received within 60 days his benefits 
would be reduced.  Thereafter, in June 1983, the veteran 
submitted a copy of his November 1946 marriage certificate.   

In April 1995 responses to March 1995 letters from the RO, 
the veteran indicated that he was not married, and that he 
was divorced in March 1983 (curiously, he failed to mention 
this fact when he submitted his marriage certificate in June 
1983).  The Board points out that a review of the record 
reveals that previously - specifically, in a VA Form 21-0595d 
(Social Security Number Solicitation) received in July 1991 - 
the veteran had indicated that he had no spouse.  

In any event, based on this information, the RO, in a June 
1995 action, reduced the veteran's VA disability compensation 
effective April 1, 1983, which created the overpayment at 
issue.  The Board notes that in October 1997 the RO received 
a copy of the veteran's divorce decree which confirms that he 
was divorced in March 1983.  

The RO construed a statement received from the veteran in 
August 1995 to be a request for a waiver of recovery of the 
indebtedness charged and the matter was thereby referred to 
the Committee for further action.  In a decision dated in 
September 1995, the Committee denied the veteran's request 
for a waiver of the overpayment, finding that recovery of the 
debt would not be against "equity and good conscience."

The veteran contends, in substance, that a waiver of recovery 
of the overpayment in question is warranted.  His main 
contentions are that he informed the RO on several occasions 
in the past that he was divorced and that withholding his 
compensation (to recoup the overpayment) would cause him 
undue financial hardship.  

Initially, the Board will address whether the overpayment at 
issue was properly created.  In this regard, the Board again 
notes that the evidence is clear that the veteran was 
divorced from his wife in March 1983 but continued to receive 
benefits for her after this date.  The veteran has not 
disputed this fact.  He does essentially contend that he 
notified the New York, New York RO soon after his divorce and 
should not be held liable for the additional compensation 
received.  During the September 1996 hearing at the RO, the 
veteran testified that he notified the RO in New York, New 
York of his divorce soon after it happened (he was not 
exactly clear as to how soon after the divorce he notified 
that RO) and that he notified this RO on several occasions 
thereafter.

In this regard, the Board points out that in order to 
determine that the overpayment was not properly created, it 
must be established that the appellant was legally entitled 
to the benefits in question, or if there was no legal 
entitlement, then it must be shown that the VA was solely 
responsible for the veteran's erroneously paid benefits.  
Sole administrative error connotes that the veteran neither 
had knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor his 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 
1991); 38 C.F.R. § 3.500(b)(2) (1998).  

There is no indication in the record that the RO in New York, 
New York was made aware of the veteran's March 1983 divorce 
until it received the July 1991 response to its request for 
Social Security numbers, as noted above.  In fact, pursuant 
to the February 1997 Board remand, the RO in Hartford, 
Connecticut contacted the RO in New York, New York, who 
responded, in September 1997, that other than a March 1996 
"charge card" showing that the veteran's claims file was 
referred to their finance activity, they had no files or 
records regarding the veteran. 

As such, while it appears that VA was on constructive notice 
as of July 1991 that the veteran was divorced, and that 
further investigation may have averted the payments of 
additional compensation from that time until his overall 
compensation payments were reduced in June 1995, in the 
instant situation, such VA error does not excuse the 
continued acceptance of additional compensation benefits for 
a spouse by the veteran after March 1983.  These payments 
were not "based solely on administrative error" by VA, and 
therefore 38 U.S.C.A. § 5112(b)(2) (West 1991) controls the 
creation of the debt; and the applicable regulation states 
that the effective date of discontinuance of an award due to 
divorce after October 1, 1982 will be the last day of the 
month in which the divorce occurred.  As such, and as the 
veteran was divorced in March 1983, the Board finds that the 
overpayment was been properly created when the veteran's 
compensation was reduced effective April 1, 1983. 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.401; 3.501(d)(2) (1998).

The Board must now address whether the veteran is entitled to 
a waiver of recovery of the overpayment in the calculated 
amount of $3,891.  In this regard, the Board notes that the 
Committee did not find fraud, misrepresentation, or bad faith 
on the part of the appellant with respect to creation of the 
overpayment at issue.  The Board, after an independent review 
of the record, and resolving all doubt in favor of the 
veteran, concurs with this determination.  Therefore, waiver 
is not precluded under the provisions set forth in 
38 U.S.C.A. § 5302(a) (West 1991).  However, to dispose of 
this matter on appeal, the Board must determine whether the 
recovery of the overpayment would be against the principles 
of equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1998).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (1998).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended. 38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.965 (1998).

With regard to "fault," the Board points out that, as noted 
above, the attachment to the April 1980 award letter notified 
the veteran that he was in receipt of additional compensation 
benefits for his spouse, and he was reminded of this in a May 
1983 letter from the RO which requested that he provide proof 
of his marriage.  These facts lead the Board to believe that 
the veteran knew or at least should have known, at the time 
of his March 1983 divorce, that he was to report changes in 
his marital status to VA.  The Board has no doubt that the 
veteran knew that he should have reported his divorce when 
the RO requested a copy of his marriage certificate two 
months after the divorce, yet he chose not to.  Therefore, 
despite the fact that VA may share a small amount of fault 
for the portion of the debt created subsequent to July 1991 
(when the RO had constructive notice of the divorce, as noted 
above), the Board finds the veteran was primarily at fault 
for the debt created in this case.  It is pointed out that 
the veteran continued to accept the additional compensation 
after July 1991 knowing that he was not entitled to this 
compensation.  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  According to a FSR (VA Form 4-5655) received in 
August 1995, the veteran's combined monthly net income is 
outweighed by his total monthly expenses (reported income of 
$1,541.68, expenses of $1758.90).  His assets are listed to 
total $33,523.83, including $20,297.66 in a bank account and 
a (approximately) $15,000 automobile.  

In a more recent FSR, dated in September 1996, combined 
monthly net income is again outweighed by his total monthly 
expenses (reported income of $1,446.04, expenses of 
$1793.40).  His assets are listed to total $25,612.51, 
including $5,212.51 in a bank account (and the $15,000 
automobile).  While the amount of cash in the bank account is 
significantly less than it was in August 1995, it is pointed 
out that clearly, a certain portion of this cash could be 
consumed to meet the veteran's reported monthly expenses.

The Board is cognizant, from a review of both FSRs, that the 
veteran is utilizing funds for payments on a VA loan and an 
automobile (bank) loan.  However, with regard to the 
automobile loan (which the Board notes is about 2/3 paid 
off), it should be noted that the Government is entitled to 
the same consideration as other creditors or potential 
creditors.  Furthermore, the assessed overpayment of $3,819 
is less than the veteran's net worth.  Thus, the Board finds 
that the recovery of the overpayment would not result in 
undue financial hardship on the veteran and deprive him of 
the basic necessities of life.  

In a case such as this the Board is simply not persuaded that 
the Government should forego its right to collection of the 
indebtedness.  As the veteran received disability 
compensation to which he is not entitled (as a result of his 
March 1983 divorce), this resulted in his unjust enrichment.  
Additionally, there is no evidence that the veteran 
relinquished a valuable right or incurred any legal 
obligations resulting from reliance on VA benefits. 38 C.F.R. 
§ 1.965(a) (1998).  Furthermore, the evidence of record 
discloses no other element of the standard of equity and good 
conscience which would persuade the Board that the Government 
should waive its right to the repayment of the assessed 
indebtedness.  It is noted that recovery of the overpayment 
would not defeat the purpose or the objective of the program, 
which is intended to provide financial support to disabled 
veterans and their dependents, and the veteran did not have 
any dependents.  

In conclusion, while the Board has carefully considered the 
evidence of record, the preponderance of the evidence is 
against the veteran's claim that recovery of the overpayment 
would be against the principles of equity and good 
conscience.  In reaching this decision, the Board has 
considered the doctrine of granting the benefit of doubt to 
the veteran but does not find the evidence is approximately 
balanced such as to warrant its application. 38 U.S.C.A. 
§ 5107 (West 1991). 


ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

